 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   KENTRELL WILLIS,                                   Case No. 1:19-cv-00761-LJO-BAM (PC)
12                      Plaintiff,                      ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
13          v.
                                                        (ECF No. 10)
14   UNITED STATES OF AMERICA,
                                                        ORDER DIRECTING PAYMENT OF
15                      Defendant.                      INMATE FILING FEE BY USP LEWISBURG
16

17          Plaintiff Kentrell Willis (“Plaintiff”) is appearing pro se in this civil rights action pursuant

18   to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2401 et seq. Currently before the Court

19   is Plaintiff’s renewed motion to proceed in forma pauperis, field June 18, 2019. (ECF No. 10.)

20          Plaintiff has made the showing required by § 1915(a) and accordingly, the request to

21   proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of

22   $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments

23   in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s

24   trust account. The Warden of USP Lewisburg is required to send to the Clerk of the Court

25   payments from Plaintiff’s trust account each time the amount in the account exceeds $10.00, until

26   the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

27   ///

28   ///
                                                       1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2              1. Plaintiff's application to proceed in forma pauperis (ECF No. 10) is GRANTED;

 3              2. The Warden of USP Lewisburg or his or her designee shall collect payments

 4        from Plaintiff=s prison trust account in an amount equal to twenty per cent (20%) of

 5        the preceding month=s income credited to the prisoner=s trust account and shall

 6        forward those payments to the Clerk of the Court each time the amount in the

 7        account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 8        $350.00 has been collected and forwarded to the Clerk of the Court. The payments

 9        shall be clearly identified by the name and number assigned to this action;

10              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

11        Plaintiff=s in forma pauperis application on the Warden of USP Lewisburg, U.S.

12        Penitentiary, 2400 Robert F. Miller Drive, Lewisburg, PA 17837; and

13              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

14        Department, U.S. District Court, Eastern District of California.

15
     IT IS SO ORDERED.
16

17     Dated:        June 20, 2019                             /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
